Case 1:18-cv-00068 Document 487-2 Filed on 10/09/20 in TXSD Page 1 of 6




                     Exhibit 2




                                                                 App. 005
      Case 1:18-cv-00068 Document 487-2 Filed on 10/09/20 in TXSD Page 2 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                            )
                                                   )
               Plaintiffs,                         )
                                                   )
        v.                                         )      Case No. 1:18-CV-68
                                                   )
UNITED STATES OF AMERICA, et at.,                  )
                                                   )
               Defendants,                         )
                                                   )
and                                                )
                                                   )
KARLA PEREZ, et al.,                               )
                                                   )
               Defendant-Intervenors,              )
                                                   )
and                                                )
                                                   )
STATE OF NEW JERSEY,                               )
                                                   )
               Defendant-Intervenor.               )


                  FEDERAL DEFENDANTS’ REVISED RESPONSE TO
             DEFENDANT-INTERVENORS’ REVISED DISCOVERY REQUEST

TO: Defendant-Intervenors, by and through their attorneys of record, Nina Perales, Celina
Moreno, Jack Salmon, Alejandra Avila, Mexican American Legal Defense and Educational
Fund, 110 Broadway, Suite 300, San Antonio, Texas 78205; Carlos Moctezuma García, García
& García, Attorneys at Law P.L.L.C., P.O. Box 4545 McAllen, Texas 78502.

Federal Defendants served the response to Defendant-Intervenors’ revised interrogatory pursuant
to the Federal Rules of Civil Procedure on October 14, 2019. Federal Defendants responded to
this interrogatory pursuant to the Court’s June 26, 2019 Order, ECF Dkt. 412, requiring that
Federal Defendants respond to Defendants-Intervenors’ Interrogatory No. 13 – notwithstanding
Federal Defendants’ objections, and the Court’s August 2, 2019 Order, ECF Dkt. 421, granting
the parties’ joint motion to modify the interrogatory to which Federal Defendants were ordered
to respond, by reviewing a random sampling of 500 responsive records. Following discussions
with counsel for Defendants-Intervenors, Federal Defendants now serve this revised response
that clarifies the scope of the sample.




                                                                                    App. 006
    Case 1:18-cv-00068 Document 487-2 Filed on 10/09/20 in TXSD Page 3 of 6




    RESPONSE TO DEFENDANT-INTERVENORS’ REVISED INTERROGATORY

REVISED INTERROGATORY

Please identify the total number of requestors approved for DACA between June 2012 and June
2018:
   •   With an approved Form I-485 (Application to Register Permanent Residence or Adjust
       Status), based on 8 U.S.C. § 1255(a), and
   •   Who received a Class of Admission code (COA) following approval of the Form I-485
       indicating they adjusted to Lawful Permanent Resident (LPR) status as an immediate
       relative (i.e., qualified spouse, child or parent of a United States citizen), and
   •   With an approved Form I-131 application for an advance parole document based on the
       standards associated with the DACA policy where the Form I-131 was approved before
       the Form I-485 filing date; and
   •   Who was paroled into the United States by U.S. Customs and Border Protection on the
       basis of the DACA-based advance parole document (Form I-512L) that was issued to the
       DACA recipient and where such parole occurred before the Form I-485 was filed; and
   •   Where the DACA recipient/adjustment applicant could not have met the requirement in 8
       U.S.C. § 1255(a) to have been “inspected and admitted, or paroled” but for his or her
       entry to the United States on the DACA-based advance parole document.
RESPONSE

USCIS determined from computer searches of all approved DACA requestors, that 14,600
approved requestors met the first three criteria of the interrogatory. Out of a random sampling of
500 individuals from those 14,600 requestors, 484 individuals met all the criteria in the
Interrogatory. Based on the population of 14,600 requestors that met the first three criteria of the
interrogatory before sampling, USCIS estimates with a +/- 1.5% margin of error, that between
13,908 and 14,358 requestors approved for DACA between June 2012 and June 2018 meet all
the criteria as specified in this revised interrogatory above.




                                                                                         App. 007
     Case 1:18-cv-00068 Document 487-2 Filed on 10/09/20 in TXSD Page 4 of 6




          VERIFICATION OF RESPONSE TO REVISED INTERROGATORY


I,     Alexander King                            , Senior Advisor, U.S. Citizenship and
Immigration Services' (USCIS) Service Center Operations (SCOPS), certify that, based on my
knowledge, information made available to me in the course of my official duties, and belief, the
foregoing response is true and correct regarding the manual review of the records related to the
five hundred (500) individuals selected for the random sample provided to SCOPS and the
conclusion that four hundred eighty-four (484) individuals in the sample met all of the terms of
the revised interrogatory approved by the Court on August 2, 2019.


DATED: October 10, 2019.



                                                            OJ)JcS) 1,f:
                                                          Alexander King
                                                          Senior Advisor, SCOPS, USCIS




                                                                                       App. 008
   Case 1:18-cv-00068 Document 487-2 Filed on 10/09/20 in TXSD Page 5 of 6




           VERIFICATION OF RESPONSE TO REVISED INTERROGATORY

I, Mike Hoefer , Chief of U.S. Citizenship and Immigration Services' (USCIS) Office of
Performance and Quality (OPQ), certify that, based on my knowledge, information made
available to me in the course of my official duties, and belief, the foregoing is true and correct
regarding: 1) the total population of requestors that met the first three criteria of the inten-ogatory
before sampling and 2) within the stated margin of e1TOr, the estimated number of requestors
approved for DACA between June 2012 and June 2018 that met the all criteria as specified in the
intenogatory.


DATED: October 10, 2019.


                                                                    fln)f f:
                                                                  Michael Hoe7e:1
                                                                  Chief, OPQ, users




                                                                                           App. 009
   Case 1:18-cv-00068 Document 487-2 Filed on 10/09/20 in TXSD Page 6 of 6




Dated: November 8, 2019            Respectfully submitted,
                                   JOSEPH H. HUNT
                                   Assistant Attorney General
                                   Civil Division
                                   WILLIAM C. PEACHEY
                                   Director, Office of Immigration Litigation
                                   District Court Section

                                   /s/ Jeffrey S. Robins
                                   JEFFREY S. ROBINS
                                   Attorney-in-Charge
                                   Deputy Director
                                   U.S. Department of Justice, Civil Division
                                   Office of Immigration Litigation
                                   District Court Section
                                   P.O. Box 868, Washington, DC 20044
                                   Telephone: (202) 616-1246
                                   Facsimile: (202) 305-7000
Attorneys for Federal Defendants   jeffrey.robins@usdoj.gov




                                                                            App. 010
